BLD-301 (RESUBMIT)                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 12-4625 & 13-1162
                                      ___________

                                    JOSEPH REAVES,
                                                Appellant

                                             v.

            PENNSYLVANIA BOARD OF PROBATION & PAROLE;
        CYNTHIA DAUB; DANNY GOSS; ROGER WAY; JOHN GERARDI;
          DAVE FREDERICK; DISTRICT DIRECTOR MICHAEL DUDA
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2:12-cv-04950)
                       District Judge: Honorable J. Curtis Joyner
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 22, 2014
       Before: HARDIMAN, GREENAWAY, JR., and SCIRICA, Circuit Judges

                             (Opinion filed: August 18, 2014)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       When Joseph Reaves filed a complaint against the Defendants in the District

Court, he was a Pennsylvania prisoner serving time on a Philadelphia County conviction

from the 1980s. Reaves pleaded guilty to, inter alia, raping his adult victim; his
maximum date of incarceration was set as November 21, 2077.

      In May 2010, Reaves was granted parole subject to certain special conditions of

release, including placement in a Community Corrections Center (“CCC”) and

acceptance of a “home plan” proposal. But Reaves remained in prison after the grant of

parole, in part because he was not able to get his proposals approved. Without a home

plan, CCC placement, and thus actual release on parole, was difficult.

      Frustrated by his continued incarceration in light of the positive parole decision,

Reaves pursued various remedies in an attempt to secure a faster release. Significantly,

he brought suit in Pennsylvania’s Commonwealth Court, alleging that the parole

conditions imposed upon him violated his constitutional rights under the Ex Post Facto

Clause, the Eighth Amendment, and the Equal Protection Clause of the Fourteenth

Amendment. Reaves maintained that the use of certain sex-offense-related conditions of

release—for example, a requirement that any home-plan residence be located more than

1000 feet from certain sensitive locations, such as schools—impermissibly increased his

punishment retroactively. The Commonwealth Court denied relief. See generally

Reaves v. Pa. Bd. of Prob. & Parole, No. 96 M.D. 2011 (Pa. Commw. Ct. May 2, 2011)

(unpublished per curiam order).

      Reaves then turned to the federal courts, petitioning in January 2012 for a writ of

habeas corpus in the Eastern District of Pennsylvania (2:12-cv-00301). His petition

raised four grounds: breach of plea contract, Ex Post Facto violations, Eighth

Amendment violations, and Due Process/Equal Protection violations. Following
                                            2
extensive discovery, a Magistrate Judge recommended that the petition be denied on the

merits. See Reaves v. Wenerowicz, No. 12-301, 2012 U.S. Dist. LEXIS 177445, at *10-

22 (E.D. Pa. June 28, 2012). In so doing, the Magistrate Judge examined certain

documents submitted under seal by the respondents, and found them to “indicate that

[Reaves’s] home plans . . . were denied for reasons other than the 1000 foot

requirement.” See id. at *16.

       The District Court overruled Reaves’s objections and adopted the Magistrate

Judge’s Report while adding analysis of its own. Notably, the District Court “agree[d]

with the Magistrate Judge that each [home-plan] denial was based on valid reasons other

than the 1000 feet condition.” Reaves v. Wenerowicz, No. 12-301, 2012 U.S. Dist.

LEXIS 176501, at *5 (E.D. Pa. Dec. 13, 2012). With regard to Reaves’s plea-breach

claims, the Court observed that no plea agreement was available—and, in any event, “the

Parole Board was not a party to the agreement.” Id. at *7. Reaves’s Due Process, Eighth

Amendment, and Equal Protection claims were also held to be without merit. See id. at

*8–11. Finally, after observing that the “Magistrate Judge did not . . . address [Reaves’s]

claim that the Parole Board’s 1000 foot requirement for his Home Plans violated the Fair

Housing Act,” the District Court denied the claim because “the Parole Board rejected his

Home Plans for reasons other than his race, color, religion, sex, familial status, or

national origin.” Id. at *12 (citing 42 U.S.C. § 3604; internal quotation marks omitted).

       Reaves timely appealed from the District Court’s judgment and sought a

certificate of appealability. We granted a certificate of appealability as to one issue,
                                              3
whether the preconditions to his release on parole were being applied to him in violation

of his constitutional rights; we otherwise denied his application. See Reaves v. Dist.

Att’y of Phila., C.A. No. 12-4605 (order entered Aug. 1, 2013). While the matter was

pending, Reaves was released on parole. In light of his release, the appellees in that case

moved to dismiss his case. We granted the motion and dismissed the appeal as moot.

See Reaves v. Dist. Att’y of Phila., C.A. No. 12-4605 (order entered May 20, 2014).

       Previously, shortly after the Magistrate Judge’s Report was issued in his habeas

case—but before it was adopted—Reaves filed an in forma pauperis pro se civil suit (also

in the Eastern District, but assigned to a different District Judge) premised on the same

causes of action. In his amended complaint, he asserted breach of contract, Ex Post

Facto, Eighth Amendment, Due Process/Equal Protection, and Fair Housing Act claims

(the constitutional violations were channeled through 42 U.S.C. § 1983). The named

defendants were various employees or agents of the Pennsylvania Board of Probation and

Parole, as well as the Board itself. Reaves acknowledged that he had “filed another

lawsuit[] dealing with the same facts involved in this action in a[ previous] Habeas

Corpus [petition].” Am. Compl. ¶ 51, ECF No. 006.

       After amending his complaint, Reaves asked the District Court to grant “a

temporary restraining order and/or preliminary injunction directing the Defendants to

adhere to the proper administrative regulations . . . and stop enforcing the amended

statute that is not applicable” to him. See Mot., ECF No. 017. The District Court

declined to enjoin the Defendants, and Reaves appealed its order.
                                             4
       The Defendants moved to dismiss the complaint, arguing, among other things, that

the new lawsuit was subject to the favorable-termination rule of Heck v. Humphrey, 512
U.S. 477 (1994). The District Court agreed and granted the motion to dismiss, holding

that Reaves’s claims were barred both by Heck and the doctrine of res judicata; the Court

separately denied several outstanding motions (for appointment of counsel and for leave

to further amend the complaint) as moot.1 Reaves again timely sought our review. His

two pending appeals—of the denial of injunctive relief and of the final judgment—have


1
  Perhaps because the habeas proceedings were still pending at the time, the defendants
did not raise res judicata or other preclusion doctrines in their motion to dismiss. Rather,
the District Court appears to have raised the issue of preclusion sua sponte after Reaves’s
habeas petition was denied on December 13, 2012. We have suggested that sua sponte
consideration of preclusion can be appropriate in certain circumstances. See United
States v. 5 Unlabeled Boxes, 572 F.3d 169, 175 (3d Cir. 2009) (citing Arizona v.
California, 530 U.S. 392, 412 (2000)); see also Scherer v. Equitable Life Assur. Soc’y of
the U.S., 347 F.3d 394, 400 (2d Cir. 2003). And, in general, the District Court may
invoke an affirmative defense via its Prison Litigation Reform Act screening
responsibilities (e.g., 28 U.S.C. § 1915(e)(2)(B)) if the defense or defect is plain. See,
e.g., Gleash v. Yuswak, 308 F.3d 758, 760 (7th Cir. 2002); see also Logan v. Moyer, 898
F.2d 356, 357 (3d Cir. 1990) (remanding because of difficulty in determining whether sua
sponte dismissal on the basis of issue preclusion was correct based on an incomplete
record); cf. Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. Pa. 2002) (discussing the failure to
exhaust administrative remedies); Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d
1380, 1384 n.1 (3d Cir. 1994) (discussing statute of limitations dismissals under Fed. R.
Civ. P. 12(b)(6)).

As all parties appear to concede that the issues presented here are identical to those raised
before, and because the same District Court adjudicated both matters, cf. Gleash, 308
F.3d at 760, sua sponte action was proper. And, under the circumstances, the District
Court’s failure to give Reaves an “opportunity to be heard on the issue” does not affect
the propriety of its decision. See Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047,
1055 & n.6 (9th Cir. 2005).


                                              5
been consolidated for disposition.

       We first consider our jurisdiction. To the extent that Reaves appeals from the

order denying an injunction relating to the application of statutes or regulations that

allegedly prevented his release on parole, his appeal is moot. A federal court may not

give opinions on moot questions or declare rules of law which cannot affect the matter at

issue in the case before it. See Church of Scientology v. United States, 506 U.S. 9, 12

(1992). Therefore, “if an event occurs while a case is pending on appeal that makes it

impossible for the court to grant ‘any effectual relief whatsoever’ to a prevailing party,

the appeal must be dismissed.” See id. (citation omitted); see also Gen. Elec. Co. v.

Cathcart, 980 F.2d 927, 934 (3d Cir. 1992) (“‘Generally, an appeal will be dismissed as

moot when events occur during [its] pendency . . . which prevent the appellate court from

granting any effective relief.’”). While this matter was pending, Reaves was released on

parole; if the defendants were administering statutes or regulations in such a way as to

prevent his release, they are no longer. Accordingly, we will dismiss Reaves’s appeal to

the extent it relates to the order denying injunctive relief.

       Otherwise, we have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of an

order dismissing a complaint under Fed. R. Civ. P. 12(b)(6) or the screening function of

the Prison Litigation Reform Act is plenary. See Allah v. Seiverling, 229 F.3d 220, 223

(3d Cir. 2000); Unger v. Nat’l Residents Matching Program, 928 F.2d 1392, 1394 (3d

Cir. 1991). We may affirm the District Court on any basis supported by the record, and

we will take summary action if this appeal does not present a substantial question. See
                                               6
Murray v. Bledsoe, 650 F.3d 246, 247-48 (3d Cir. 2011) (per curiam); see also 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       As Reaves himself acknowledges, he raised the same claims in his habeas corpus

petition that he invokes in this civil suit. Doctrines of preclusion limit a party’s ability to

raise claims or issues that either were or could have been litigated in a prior action:

       Under the doctrine of res judicata, a judgment on the merits in a prior suit
       bars a second suit involving the same parties or their privies based on the
       same cause of action. Under the doctrine of collateral estoppel, on the other
       hand, the second action is upon a different cause of action and the judgment
       in the prior suit precludes relitigation of issues actually litigated and
       necessary to the outcome of the first action.

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979) (citation omitted); see also

Graff Furnace Co. v. Scranton Coal Co., 266 F. 798, 801–02 (3d Cir. 1920). “[T]he

modern nomenclature for these two doctrines is ‘claim preclusion’ and ‘issue preclusion,’

respectively.” E. Pilots Merger Comm. v. Cont’l Airlines, Inc. (In re Cont’l Airlines,

Inc.), 279 F.3d 226, 232 (3d Cir. 2002). “Finality is an essential component of” both

claim and issue preclusion, see J.R. Clearwater v. Ashland Chem. Co., 93 F.3d 176, 179

(5th Cir. 1996), but “the finality requirement is less stringent for issue preclusion than for

claim preclusion.” Christo v. Padgett, 223 F.3d 1324, 1339 (11th Cir. 2000). Also, issue

preclusion has less-demanding party parity requirements. See Peloro v. United States,

488 F.3d 163, 175 (3d Cir. 2007) (“Under the modern doctrine of non-mutual issue

preclusion . . . a litigant may also be estopped from advancing a position that he or she

has presented and lost in a prior proceeding against a different adversary.”). Under the


                                               7
circumstances, including the different defendants in the two actions, we think that issue

preclusion, rather than claim preclusion, should govern our analysis. See Prusky v.

ReliaStar Life Ins. Co., 532 F.3d 252, 265 (3d Cir. 2008); see also Restatement (Second)

of Judgments § 26(1)(c) cmt. c (discussing “formal barriers” to presenting “theories of

recovery or demands for relief” in prior actions).

       Thus, we must determine whether the prerequisites of issue preclusion are

satisfied. The doctrine acts to prevent relitigation when “(1) the issue sought to be

precluded [is] the same as that involved in the prior action; (2) that issue [was] actually

litigated; (3) it [was] determined by a final and valid judgment; and (4) the determination

[was] essential to the prior judgment.” Burlington N. R.R. Co. v. Hyundai Merch.

Marine Co., 63 F.3d 1227, 1231–32 (3d Cir. 1995) (alterations in original, quotation

marks and citation omitted). While preclusion generally does not bar claims asserted

within habeas proceedings, a “prior federal habeas decision may have preclusive effect in

a [civil rights] action.” Hawkins v. Risley, 984 F.2d 321, 323 & n.4 (9th Cir. 1993); see

also Heirens v. Mizell, 729 F.2d 449, 456 (7th Cir. 1984).

       It is clear that Reaves’s constitutional claims, as well as the separate factual issues

underlying the same, were fully and actually litigated in the prior habeas corpus action.

The District Court explained why none of the complained-of conduct violated Reaves’s

rights under the Ex Post Facto Clause, the Eighth Amendment, or the Fourteenth

Amendment. In the process, it determined that the “1000 feet” requirement was not


                                              8
actually the rationale behind the denial of the home plans2 and that Reaves had failed to

show how the plea agreement was breached. Reaves cannot relitigate these issues.

Therefore, with regard to the constitutional claims, we hold that the prior habeas

litigation adequately addressed them and possesses a sufficient degree of finality to have

a preclusive effect on this suit.

       Reaves also raised a Fair Housing Act claim in his original habeas petition. The

District Court’s ultimate disposition of this claim was arguably not “essential” to its

habeas judgment, as the provisions of the Fair Housing Act may not be cognizable under

28 U.S.C. § 2254. See, e.g., Cross v. Cunningham, 87 F.3d 586, 587 (1st Cir. 1996). But

the District Court also concluded that Reaves’s home plans were rejected for reasons

other than those enumerated in the statute, and this intermediate ruling should be given

preclusive effect. Thus, the Fair Housing Act claim fails for substantially the same

reasons as stated in the District Court’s habeas decision.

       For the foregoing reasons, we conclude that relitigation of the claims in this civil

suit, which were raised in Reaves’s habeas corpus petition, is functionally barred by the

doctrine of issue preclusion—a defect that amendment of the complaint could not cure.

Accordingly we will summarily affirm the District Court’s ruling dismissing Reaves’s




2
  We are privy to the same sealed documents that the District Court consulted in reaching
its conclusion, and we agree with its reading of the record.

                                              9
complaint.3 As we noted above, the appeal of the order denying injunctive relief is

dismissed for lack of jurisdiction.




3
 We need not reach the operation of Heck, which is not a jurisdictional rule and may be
bypassed. See Polzin v. Gage, 636 F.3d 834, 837–38 (7th Cir. 2011); Jiron v. City of
Lakewood, 392 F.3d 410, 413 n.1 (10th Cir. 2004).


                                           10